               Case 4:19-cv-00094-RH-GRJ Document 153-2 Filed 03/24/20 Page 1 of 5


Ritacco, Steven

From:                            Bryant, John
Sent:                            Friday, June 30, 2017 3:15 PM
To:                              Ritacco, Steven
Cc:                              Barnes, Gilbert; Bryant, John; Millender, Edward; Gaskins, Angela; Westberry, Janie
Subject:                         FW: Multimedia Kiosks & Tablets Project: Marketing Material Mock-ups
Attachments:                     Florida DOC - Inmate Kiosk How-To Poster - Maintenance.pdf; Florida DOC Intake
                                 Flyer Services .pdf; Florida DOC Poster 11x17 Services.pdf; Florida DOC TakeOne
                                 Services.pdf

Follow Up Flag:                  Follow up
Flag Status:                     Flagged



Steven,

I concur with Mr. Kirkland’s recommendations below. We need to add the size of the JP5 mini to the inmate poster so
that inmates will know the mini has a 4.3” screen and the JP5S is a 7” screen.

John G. Bryant III
Operations & Management Consultant Manager
Office of Administration
Bureau of Contract Management and Monitoring
Florida Department of Corrections
(850) 717-3698 (office) (850) 688-3072 (cell)
bryant.john@mail.dc.state.fl.us

How’s my customer service? Please click here to conduct a survey



From: Ritacco, Steven
Sent: Wednesday, June 28, 2017 3:24 PM
To: Westberry, Janie <Janie.Westberry@fdc.myflorida.com>; Harrell, Michael <Michael.Harrell@fdc.myflorida.com>;
Hoskins, Jason <Jason.Hoskins@fdc.myflorida.com>; Jara, Michael <Michael.Jara@fdc.myflorida.com>; Davis, Don
<Don.Davis@fdc.myflorida.com>; Vaughn, Thomas <Thomas.Vaughn@fdc.myflorida.com>; Garst, Evelyn
<Evelyn.Garst@fdc.myflorida.com>; Steely, Kenneth <Kenneth.Steely@fdc.myflorida.com>; Faulk, Kasey
<Kasey.Faulk@fdc.myflorida.com>; Labare, Monique <Monique.Labare@fdc.myflorida.com>; Parker, Kay
<Kay.Parker@fdc.myflorida.com>; Weatherspoon, Vernon <Vernon.Weatherspoon@fdc.myflorida.com>; Weglinski,
Nancy <Nancy.Weglinski@fdc.myflorida.com>; Millender, Edward <Edward.Millender@fdc.myflorida.com>; Neidhardt,
Anne <Anne.Neidhardt@fdc.myflorida.com>; Gattupalli, Hema <Hema.Gattupalli@fdc.myflorida.com>; Clark, Leonard
<Leonard.Clark@fdc.myflorida.com>; Bryant, John <John.Bryant@fdc.myflorida.com>; Barnes, Gilbert
<Gilbert.Barnes@fdc.myflorida.com>; Sharpe, Todd <Todd.Sharpe@fdc.myflorida.com>
Cc: Kirkland, Wes <Wes.Kirkland@fdc.myflorida.com>; Bodiford, Trueby <Trueby.Bodiford@fdc.myflorida.com>; Ling,
Wendy <Wendy.Ling@fdc.myflorida.com>; Bryant, John <John.Bryant@fdc.myflorida.com>; Johnson, Katie
<Mary.Johnson2@fdc.myflorida.com>
Subject: Multimedia Kiosks & Tablets Project: Marketing Material Mock-ups

Good afternoon All:
                                                     EXHIBIT 2
                                                          1
                                                                                           1RFP03_000005
              Case 4:19-cv-00094-RH-GRJ Document 153-2 Filed 03/24/20 Page 2 of 5
Please review the attached posters and flyers and email me your revisions/comments no later than Friday,
June 30th close of business. We have the following comments so far:

Mr. Kirkland recommended a couple of changes below and Kasey Faulk agreed with them:
  1. The inmate will have to purchase their tablet. The flyers indicates family can purchase and send it to the
      inmate.
  2. Video visitation is in 15 minute increments, with the option to purchase another 15 minutes. The flyers
      reference 30 minute sessions with the option to extend.

Janie Westberry recommended in today’s Institutions – Kiosk & Tablet Workgroup that we add pricing for
the JPay services on the poster or have a separate poster with that information on it.

Regards,

Steven G. Ritacco, PMP®, CSM®
Sr. Project Manager
Florida Department of Corrections
850.717.3734




Our Vision: "Inspiring success by transforming one life at a time."

From: Ritacco, Steven
Sent: Tuesday, June 20, 2017 1:43 PM
To: Harrell, Michael <Michael.Harrell@fdc.myflorida.com>; Hoskins, Jason <Jason.Hoskins@fdc.myflorida.com>; Jara,
Michael <Michael.Jara@fdc.myflorida.com>; Davis, Don <Don.Davis@fdc.myflorida.com>; Vaughn, Thomas
<Thomas.Vaughn@fdc.myflorida.com>; Garst, Evelyn <Evelyn.Garst@fdc.myflorida.com>; Steely, Kenneth
<Kenneth.Steely@fdc.myflorida.com>; Faulk, Kasey <Kasey.Faulk@fdc.myflorida.com>; Labare, Monique
<Monique.Labare@fdc.myflorida.com>; Parker, Kay <Kay.Parker@fdc.myflorida.com>; McHargue, Wendy
<Wendy.McHargue@fdc.myflorida.com>; Stewart, Billy <Billy.Stewart@fdc.myflorida.com>; Weatherspoon, Vernon
<Vernon.Weatherspoon@fdc.myflorida.com>; Luffman, Jason <Jason.Luffman@fdc.myflorida.com>; Wray, Felix
<Felix.Wray2@fdc.myflorida.com>; Weglinski, Nancy <Nancy.Weglinski@fdc.myflorida.com>; Edward Millender
(Edward.Millender@fdc.myflorida.com) <Edward.Millender@fdc.myflorida.com>; Neidhardt, Anne
<Anne.Neidhardt@fdc.myflorida.com>; Dicus, Charles (Charles.Dicus@fdc.myflorida.com)
<Charles.Dicus@fdc.myflorida.com>; Gattupalli, Hema <Hema.Gattupalli@fdc.myflorida.com>; Clark, Leonard
(Leonard.Clark@fdc.myflorida.com) <Leonard.Clark@fdc.myflorida.com>
Cc: Kirkland, Wes <Wes.Kirkland@fdc.myflorida.com>; Bodiford, Trueby <Trueby.Bodiford@fdc.myflorida.com>; Ling,
Wendy <Wendy.Ling@fdc.myflorida.com>; Bryant, John <John.Bryant@fdc.myflorida.com>; Johnson, Katie
<mary.johnson2@fdc.myflorida.com>
Subject: Multimedia Kiosks & Tablets Project: Marketing Material Mock-ups

All:


                                                            2
                                                                                        1RFP03_000006
              Case 4:19-cv-00094-RH-GRJ Document 153-2 Filed 03/24/20 Page 3 of 5
Please review the attached marketing materials from JPay. JPay is developing the posters in Spanish, Creole
and large font, FAQs, and video. These will be provided to you next week with the exception of the posters in
Creole and large font.

Mr. Kirkland reviewed the materials and has recommended the following changes:
  1. The inmate will have to purchase their tablet. The flyers indicates family can purchase and send it to the
       inmate.
  2. Video visitation is in 15 minute increments, with the option to purchase another 15 minutes. The flyers
       reference 30 minute sessions with the option to extend.

We will set deadlines for revisions/comments in Wednesday’s, June 21st, meeting.

Regards,

Steven G. Ritacco, PMP®, CSM®
Sr. Project Manager
Florida Department of Corrections
850.717.3734




Our Vision: "Inspiring success by transforming one life at a time."

From: Kirkland, Wes
Sent: Tuesday, June 20, 2017 6:51 AM
To: Ritacco, Steven <Steven.Ritacco@fdc.myflorida.com>
Cc: Comerford, Richard <Richard.Comerford@fdc.myflorida.com>; Harrell, Michael
<Michael.Harrell@fdc.myflorida.com>
Subject: RE: Multimedia Kiosks & Tablets Project: Marketing Material Mock-ups

A couple of changes:

   1. The inmate will have to purchase their tablet. The flyers indicates family can purchase and
      send it to the inmate.
   2. Video visitation is in 15 minute increments, with the option to purchase another 15
      minutes. The flyers reference 30 minute sessions with the option to extend.

Wes Kirkland
Deputy Director of Institutional Operations
Florida Department of Corrections
501 South Calhoun Street
Tallahassee, FL 32399
Tel: (850) 717-3014


                                                            3
                                                                                     1RFP03_000007
                Case 4:19-cv-00094-RH-GRJ Document 153-2 Filed 03/24/20 Page 4 of 5




From: Ritacco, Steven
Sent: Monday, June 19, 2017 4:36 PM
To: Kirkland, Wes <Wes.Kirkland@fdc.myflorida.com>
Cc: Harrell, Michael <Michael.Harrell@fdc.myflorida.com>; Hoskins, Jason <Jason.Hoskins@fdc.myflorida.com>;
Comerford, Richard <Richard.Comerford@fdc.myflorida.com>; Labare, Monique
<Monique.Labare@fdc.myflorida.com>; Ling, Wendy <Wendy.Ling@fdc.myflorida.com>
Subject: Multimedia Kiosks & Tablets Project: Marketing Material Mock-ups

Good afternoon Sir:

Attached are poster mock-ups for your review. The kiosk how-to posters and the intake flyer are inmate-facing. The
other poster and the take-ones are for friends and family. JPay is working on FAQs, posters expressed in Spanish and
Creole, and low vision posters.

Regards,


Steven G. Ritacco, PMP®, CSM®
Sr. Project Manager
Florida Department of Corrections
850.717.3734




Our Vision: "Inspiring success by transforming one life at a time."

From: Kayla Duncan [mailto:kduncan@JPay.com]
Sent: Thursday, June 15, 2017 2:52 PM
To: Ritacco, Steven <Steven.Ritacco@fdc.myflorida.com>
Cc: Labare, Monique <Monique.Labare@fdc.myflorida.com>; Gattupalli, Hema <Hema.Gattupalli@fdc.myflorida.com>;
Millender, Edward <Edward.Millender@fdc.myflorida.com>
Subject: Marketing Material Mock-ups

Hello Steven,

Here is the spread of FL mock-ups we discussed. The kiosk how-to posters and the intake flyer are inmate-facing; the
other poster and the take-ones are for friends and family.


                                                            4
                                                                                            1RFP03_000008
              Case 4:19-cv-00094-RH-GRJ Document 153-2 Filed 03/24/20 Page 5 of 5
Our best practice is to use the how-to poster and the how-to video in conjunction with one another to disseminate
information to the population. This general spread of materials has been used (and proven effective) in a vast number of
deployments across the country.

These are the English versions that are intended to be used as samples. As discussed we also have Spanish versions
immediately available, but are continuing to work on Creole versions.

Let me know if you need anything else or have any questions.

Thanks,

Kayla Duncan
JPay |Southeast Regional Account Manager
Direct: 954-862-6900 x 3016| Cell: 786-972-0804
KDuncan@JPay.com

For immediate assistance, please contact our Help Desk by email at HelpDesk@jpay.com or by phone (855) 445-5729.

Our Vision: "Inspiring success by transforming one life at a time."
Our Vision: "Inspiring success by transforming one life at a time."




                                                           5
                                                                                            1RFP03_000009
